DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/29/2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
The following action is in response to the amendment/remarks of 10/29/2021.

By the amendment of 10/29/2021, claims 1-6, 8-13. 16-19 and 21-22 have been amended.  Claims 1-13 and 16-22 are pending and have been considered below.

Response to Arguments
Applicant’s amendment has rendered the 35 USC 112(f) interpretations of the Final Rejection of 07/27/2021 moot.  The corresponding interpretations are withdrawn.
Applicant's arguments filed 03/30/2021 have been fully considered and are persuasive in light of the amendment to the claims. The corresponding 35 USC 102 rejections of claims 1-13 and 16-22 by Dotan-Cohen are withdrawn. However, upon further search and consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Dotan-Cohen in view of Di Pietro (US 2019/0238443).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen (US 2017/0140285 filed 11/13/2015 and published 05/18/2017, from Applicant’s IDS of 09/12/2019, previously presented) in view of Di Pietro et al. (US 2019/0238443 filed 01/26/2018 and published 08/01/2019, hereafter “Di Pietro”).

Regarding claim 1, Dotan-Cohen discloses an electronic device comprising: 
at least one processor (¶112); 
at least one memory (¶112, ¶105) storing telemetry data gathered from the electronic device, the telemetry data at least representing device usage data (Fig. 2, ¶21: storing device usage data in user profile, ¶22: monitoring done on the monitored device), the memory further storing one or more machine learning models matched to device metadata (Fig. 2, ¶22: identification from the user devices for monitoring user activity, ¶23: logging done on device, ¶24: historical data determined and provided to inference engine, ¶69: user patterns inferred used machine learning can be stored in the user profile); 
a client service having computer-executable instructions (¶38-39: system components carried out on computing device 600) that, in response to execution by the at least one processor, cause the at least one processor to:
update at least one machine learning model with information that is associated with at least one of the electronic device or a user of the electronic device (¶23-24: user data is collected and activity event are extracted providing historical data which is used by the inference engine/machine learning model to specific contextual information associated with the user, i.e. augmenting the model with information associated with the user);
input the telemetry data from the memory into the updated at least one machine learning model (¶24: further input current sensor data into the inference engine),
determine, based on the telemetry data input into the updated at least one machine learning model, a notification to publish to a component of the electronic device that is customized to at least one of the user or the electronic device (¶30: custom predictions from the input data are used to improve predicted user experiences based on predicted delivery or presentation of the content); and
a client broker having computer-executable instructions that, in response to execution by the at least one processor, cause the at least one processor to publish the determined notification to the component, the notification representing an events predicted to occur on the electronic device (¶88: pattern determiner provides notification of predicted events); 
wherein the component has computer-executable instructions that, in response to execution by the at least one processor, cause the at least one processor to configure the electronic device based at least on the published notifications (¶89, ¶90: improving the user service using the published notifications by the content presentation engine).  
Dotan-Cohen further discloses that each component of the system can be implemented as any combination of device or server (¶31-35, ¶37-39). Dotan-Cohen, however, fails to explicitly disclose wherein the machine learning model is received from a cloud service and updated locally at the device.
Di Pietro discloses a method for updating smart object networks using machine learning. In particular, Di Pietro discloses a local service of a network reporting configuration information of network entity devices to a cloud based network service (¶65) which returns a machine learning model to the local service (¶69-70) to update the local service machine learning model at the local service (¶71). 
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Dotan-Cohen and Di Pietro before them before the effective filing of the instant invention to implement the local service/cloud service machine learning model method of Di Pietro for the client/server machine learning method of Dotan-Cohen, yielding the predictable result of a client service of an electronic device receiving from a cloud service at least one machine learning model and updating the received at least one machine learning model at the electronic device. One would have been motivated to make this implementation in order to provide cloud based service analysis compliant with new privacy standards so as to perform local training with cloud based models without requiring any uploading of telemetry data to the cloud, as suggested by Di Pietro (¶54).

Regarding claim 2, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the components include an operating system of the electronic device and the client service has computer-executable instructions that, in response to execution by the processor, determines a notification relating to at least one setting of the operating system, and wherein configuring, by the components, includes configuring the at least one setting of the operating system based at least on the published notifications (¶97: configuring operating system controlling power management settings).  

Regarding claim 3, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the component includes at least one of an application of the electronic device or hardware of the electronic device, and the client service has computer-executable instructions that, in response to execution by the processor, determines notifications relating to the at least one of the application or the hardware, and wherein configuring, by the components, includes configuring at least one of the application or the hardware based at least on the published notifications (¶96: adjusting hardware/software of the device based on inferred or predicted patterns).  

Regarding claim 4, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the information that is associated with at least one of the electronic device or the user of the electronic device and is used to update the at least one of the at least one machine learning model is unknown to the cloud service (¶31-39: each of the components of the system can be implemented in device memory and/or server, i.e. separate components are broadly unknown to each other).  

Regarding claim 5, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the components include hardware of the electronic device and the client service has computer-executable instructions that, in response to execution by the processor, determines notifications relating to the hardware, the notifications representing a predicted usage of the hardware based at least on the telemetry data, and wherein configuring, by the components, includes configuring the hardware with at least one application relating to the predicted usage of the hardware (¶96, ¶97).  

Regarding claim 6, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses a universal telemetry client that has computer-executable instructions that, in response to execution by the processor, uploads the telemetry data from the memory to the cloud service for updating the machine learning models at the cloud service based on at least one of the telemetry data of the electronic device or telemetry data from another electronic device (¶112, ¶39, ¶127, Fig. 2: collected historical usage data from multiple users’ devices saved for use in future predictions).  

Regarding claim 7, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the telemetry data input by the client service from the memory into the machine learning models includes real-time telemetry data from the electronic device (¶43).  

Regarding claim 8, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the client service has computer-executable instructions that, in response to execution by the processor, reject the determined notification based on information that is associated with at least one of the user or the electronic device (¶57: unrecognized data is not unknown and not used in determined notifications, broadly “rejected”).

Regarding claims 9-13, claims 9-13 recite limitations similar to claims 1-5, respectively, and are similarly ejected.

Regarding claims 16-17 and 18-20, claims 16-17 and 18-20 recite limitations similar to claims 1-2 and 4-6, respectively, and are similarly rejected.

Regarding claim 21, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Dotan-Cohen further discloses wherein the information that is associated with at least one of the electronic device or the user of the electronic device and used to update the at least one machine learning model comprises at least one of custom hardware of the electronic device, a proprietary chip, hardware of the electronic device, software of the electronic device, whether the electronic device is a work device, or whether the electronic device is a personal device (¶41).

Regarding claim 22, Dotan-Cohen and Di Pietro disclose the electronic device of claim 1, and Di Pietro further discloses wherein the client service has computer-executable instructions that, in response to execution by the at least one processor, request that at least one machine learning model from the cloud service based on the device metadata, the at least one machine learning model being an open neural network exchange (ONNX) model (¶36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179